Title: To Thomas Jefferson from Joseph Barnes, 20 May 1806
From: Barnes, Joseph
To: Jefferson, Thomas


                        
                            Palermo May 20th 1806
                        
                        It is a Long time Since I had the honor of Making my respects to our Worthy President—In date of july 7th
                            1805— I did myself the honor of writing Mr Jefferson fully from Livorno, purporting, as Subjoined (No. 1) And, in
                            Decemr. following as Subjoined (No. 2) that consequently I waited a final Answer.
                        Consequent on having observed in the Washington Gazette, recd. in jany. Last, that others were named for
                            Sicily, tho’ their Patents have not even yet arrived, I am here simply en passant to adjust my affairs—While, in regard to
                            myself, I feel proud in not having lessened myself, I regret extremely and even blush for my Country!!
                        For Adverting, to the exertions I have constantly made Since in Europe to Promote the respect, honor &
                            interest of the United States, and particularly the Principles of Mr. Jefferson, and Measures of the Present
                            Administration, And cultivate the friendly disposition of the Govt. of His Majesty King of the two Sicilies; To having
                            obtained and communicated in the Spring of 1803; to the President of the U.S. Liberal Overtures from the Govt. of the said
                            Majesty towards a System of Commercial Arrangements Mutually advantageous; To having Made many excuses that tho’ the
                            Multiplicity of Domestic Arrangements consequent on the Acquisition of Louisiana &c &c &c had
                            Prevented, I assured Sd. Govt. of the favorable disposition of the United States, and that no question a person of
                            Competent Abilities & qualifications would be Sent to reside near His Sd. Majesty for the purpose in question; To His E.
                            General Acton, prime Minister of H.S.M. having observed to me, in an interview with him, “I Suppose you are not aware of
                            the very friendly disposition of the Govt. of His Said Majesty, tho’ the United States have never been made known to His
                            Sd. Majesty’s Govt. neither directly by a plenipotentiary, nor indirectly thro’ the Medium of the Ambassador of any other
                            Nation at the Court of which the U.S. have a Minister; yet considering the U.S. a young Govt. and desirous of cultivating
                            a friendly & commercial intercourse with them, H. M. Govt. had waived every Etiquette and indulged the American Commerce
                            in a Special Manner, that H. Sd. M. is ever ready cheerfully to receive any person who may present himself properly
                            Authorized from the U.S. to enter into a Treaty of Amity & Commercial relations.”
                        &, To my having represented to His Excellency General Acton, fully the reasons of my not having taken
                            possession personally in due form of my Consulate of the U.S. for the Island of Sicily, as will hereafter be demonstrated,
                            and that I had written to the President of the U.S. that, from the reasons given him, it was Entirely derogatory to the
                            Dignity of a Consul to Officiate in a mere titulary Office, while foreigners, all of whom, except my friend Mr Gibbs,
                            known to be disreputable Characters, held the places of Pecuniary trust for the U.S. Squadron within his Consulate, that I
                            could not doubt, as I solicited only what the Consuls of all other Nations held of right, the Agency of the Navy of their
                            respective Govts. being the Agency of the U.S. Squadron would be attached to my Consulate.
                        I am Sensible Mr. Jefferson will intuitively perceive, what Must naturally be the Sentiment & Opinion of
                            H. E. G. Acton, who is in effect King, Of my Govt. & myself? Consequent on having witness’d, that after all my professions
                            & exertions, instead of attaching the Agency of the U.S. Squadron to my Consulate for the Island of Sicily, H. E.  the
                            President of the U.S. had withdrawn the Commission of Consul from a respectable Native Citizen of the U.S. and Attached,
                            to Whom? to foreigners!! who were mere nominal Non-Commission’d Agents for the U.S. Squadron!!!—And, What will be the
                            consequence? those who, had I permitted (tho’ most of them I should not) would have Acted with equal Cheerfulness under my
                            Comptrol, being thus made independent of each other without Check, or Motive but their own interest, may & unquestionably
                            will fleece the U.S. at their pleasure!! and Laugh in their Sleeves at them—It being well known that in those Countries
                            vouchers 
                     may be had to corroborate any Acct., and receipts by those disposed for double the Sum paid!!— Knowing well the
                            Principles & disposition of Mr. Jefferson has ever been to prefer Citizens of the U.S. to all Offices in foreign
                            Countries (indeed they ought to be Natives) as the only Sure Means of Carrying into effect the Great objects of the Govt.,
                            with every deference, I am perfectly persuaded it must have been the effect of Cross-Circumstances, which time & my
                            Testimonies will demonstrate, contrary to his Natural inclination, his having Superseded, in preference to Complying with
                            my reasonable request!!— of What all other Consuls in these Countries consider their right, & is essential to the Dignity
                            of the Consul, & to enable him to fulfil the duties of his Office, and Command respect to his Govt.—
                        Thus, from Some cause yet a Mistery, the Affairs of the U.S. Particularly in the two Sicilies & Malta, as
                            well of the Consulates as of the Squadron, being most unfortunately thrown entirely into the hands of foreigners, who,
                            tho’ each independent of the other, yet understanding to play a Sure game to each others hand, will not of course Spare
                            the U.S. Treasury; being the only thing they have to expect, and knowing that Gold 
                     commands respect, especially in the
                            European World, without consideration of the means by which it may have been obtained,—And, considering that even
                            Englishmen, having Accustomed themselves to think it no Crime when placed in the Commissary department or Agency abroad,
                            to make their fortunes at the Public expense of their own Country, there is consequently not a Shadow of reason to expect
                            they will Act more 
                     Virtuously in regard to the U.S.—but the contrary—
                        Tis to me an inexplicable Paradox, that foreigners Should have been prefered to all the Post of honor &
                            pecuniary 
                     trust of the U.S. in the South of Italy, Sicily, & Malta!!—in Malta & Sicily, Englishmen—in Naples a Prussian!!
                            While so many respectable Citizens of the United States would have been happy to be Accepted, & your humble Servant to
                            have Continued under the Circumstances in which those foreigners are placed, (having the Agency of the Squadron attached
                            to their Consulates respectively) Particularly in Naples, a Point so important for Political and Commercial information,
                            And, from not having a resident Minister from the U.S., nor even any Commercial arrangements as yet with H. M. The King of
                            the two Sicilies, so essential to have at least an intelligent Citizen of the U.S. resident as Consul
                      who could command
                            respect, promote the honor and interest of his Country, & cultivate the friendly disposition of the Govt. That a
                            thickheaded Prussian Should have been preferred who never having been in America, consequently knowing nothing of the
                            Country, having no common feeling with the Citizens of the U.S., cannot represent them, nor command respect from the Govt.—On the contrary, to be candid, ’tis not considered that mark of respect by the Govt. to which their friendly conduct
                            towards the Americans Entitle them— which must be confessed too true.
                        Since ’tis So, the question Simply, is, the most Effectual Remedy for the Evil—And, I flatter myself Mr
                            Jefferson will perceive, as Long Since Suggested by me, that the only effectual Means Left, consistent with the honor of
                            the U.S., will be, the Appointment of a Commissioner, on Part of the United States, with powers to Comptrol and Audit the
                            Accounts of all the Consuls, & Agents for the United States Squadron within the two Sicilies & Malta; with the
                            requisite credit for them all to draw on him; to be as it were the focal point & Sole Medium of intelligence with the
                            United States; with Some Diplomatic qualifications to adjust, at Least, a well regulated System of Commercial relations;
                            & cultivate the friendly dispositions of the Govt. of H. S. M.—And watch over the interest of the U.S.—An Apropo instance,
                            is, that of Baron Shubert, who with the moderate Salary of one, Supersedes the Necessity of Several Ministers, by Acting as
                            Minister Plenipotentiary, and Consul General of His Danish Majesty for all Italy— residing part of the year at Naples, Part
                            in Livorno, &c— the most Economical Plan Possible, and worthy an Example for the United States.
                        And. I also flatter myself, that in deliberating on this object, my knowledge & experience of the principle
                            Characters, ways & means, in consequence of the time I have been in those Countries; & having Supplied the British
                            Govt. at Malta from this Island during the Last War, & having Establish personally the most respectable Correspondents
                            in all the Chief Commercial & Capital Cities in Europe, in order to have the benefit of the best exchanges on all
                            Occasions; will receive due consideration, & have their due preponderance—Especially when I Shall have Satisfied Mr
                            Jefferson of my constant efforts Since in Europe to promote the respect & interest of my Govt.—particularly the
                            principles & measures of, him whom I consider has not a Superior, Mr Jefferson, that I deserve better of my Country; And,
                            demonstrated by unquestionable Testimony the infamous fallacy of the dark Malicious insinuations which have been made
                            during my absence with design to supplant me; by a man, born & educated an Englishman, In principle a Frenchman jacobin,
                            would be an American, Apparently a Quaker, in fine no character at all—Broadhat—& by him communicated thro’ Such a
                            respectable Medium to the Department of State of the U.S. as may have given them the color of truth, which I Shall do without Loss of
                            time: I have therefore only to beg Mr Jefferson will indulge me So far as to Suspend any Opinion ‘till I Shall have the
                            honor & happiness of Presenting myself with the Demonstrative Testimony to the Satisfaction of our worthy President, of
                            the Base Stratagems of Sd. Bt.—consequently erase even any Shadow of impression which may have been made especially from the
                            Mind of Mr Jefferson, and re-establish the desideratum, the Confidence of our worthy President in me.—
                        
                     Impressed as I have ever been, that happiness is the primary object of every individual, that experience will
                            ever demonstrate, that man is happy only in a ratio as he Shall have contributed to the interest & happiness of others;
                            my maxim thro’ Life has constantly been to do the Least ill, and the most good possible, and in all circles to render
                            myself as pleasant as possible, & on all Occasions to promote as far as circumstances will admit, the interest &
                            happiness of my fellow beings, as the only means of insuring my own—having been ever rigid in my morals, zealous & firm
                            in my Political Sentiments, particularly in favor of the principles and Superior Merit of Mr Jefferson; and my views Steadily been to Promote as far as in my power, the respect, honor & interest of our Common
                            Country and fellow Citizens; ’tis truly vexatious to be under the disagreeable Necessity of defending my Character against
                            the poignards & Shafts of the envious Malevolent.—’Tis however Some consolation to reflect, that it is generally a mark
                            of distinguish’d 
                     merit in the Party against whom directed; merit only being an object of Envy.
                        While I Solicit a thousand pardons for having incroach’d So much on the invaluable time of Mr Jefferson,
                            by the prolixity of this Letter, & the Testimonies which follow, I feel a confidence from his benignity, he will excuse
                            the trouble on the consideration of the motives, that honor ought to be held more Sacred than Life. Assuring Mr Jefferson,
                            that the Summit of my wishes has constantly been his approbation, and my greatest felicity in being instrument in
                            promoting his views for the happiness of our Common Country, I have the honor to be
                  With the highest consideration
                            & respect, his Obedt Sert
                        
                            J. Barnes
                            
                        
                        
                            P.S. having in course of conversation Suggested to the British Minister, with whom I am intimate, resident
                                near H. M. King of the two Sicilies, now here, the Motives which had influenced me to decline Officiating in my
                                Consulate of the U. S. for the Island of Sicily, he does me the honor of approving highly my Sentiments, observing,
                                that it would have been unworthy of me, to have Acted under those circumstances.
                            Indeed ’tis particularly flattering, that all my respectable friends, in Malta, Sicily, & Italy,
                                perfectly coincide in Sentiment on the Subject—In truth, to men of principle and honor, ’tis only requisite to know
                                the facts, to approve my conduct—nor can I doubt when I shall have demonstrated all the circumstances & facts to Mr
                                Jefferson, but I Shall be even enhanced in his estimation. also—
                            That my conduct has not been influenced in any degree by pecuniary Motives ’tis Sufficient demonstration,
                                that, Notwithstanding the time I have devoted & the expences I have necessarily been at in the Many Voyages &
                                exertions I have made from time to time to facilitate & promote the views of my Govt. respecting the Gun Boats
                                &c &c &c. And have held the Office of Consul of the U. S., three years upwards, for the Island of Sicily,
                                I have never made any Account against the Govt!! Whereas, any other under Same circumstances, the presumption is,
                                would have made an Acct. of at Least 2 to 3.000 Dollars a year—If I mistake not, Mr Cathcart’s Accts. were
                                nearly double— who always travelled in a private Carriage at the expense of Govt.!
                            Indeed need only refer to the Accts. generally of the Consuls.—To the Contrary—every Consideration of a
                                private nature was Lost in my Anxious Solicitude to promote the views, respect, & Interest of our Common Country, So
                                Sacred to every Native Citizen of the U. S.!
                            While a consciousness of having paved the way for the Success of others, relative to the Gun Boats &c &c &c affords me some consolation, ’tis a painful reflection, that the vile, fallacious insinuations of a Common Enemy
                                of Virtue, wisper’d in the Ear, Should have deluded one of our
                                Bravest officers, C. Preble!! & by him under this delusion Suggested to the Department of State giving them the
                                color of facts, Mislead the most virtuous of men, Mr Jefferson! Who, when undeceived by demonstrative Testimony which I shall produce, will of course Reward each party
                                according to his real Merit, which is all I Solicit—Till then, Pazzienza per farza—
                            
                        
                    
    Commodore Preble, who wanted only to know to have approved my sentiments.

                  
    In which I have been twice at the point of a duel with englishmen prejudiced agt. America
                  

                  
    Thus Surreptitiously obtained, what I Solicited, the Agency of the U.S. Squadron attached to
                                        the Consulate of the U. S. it himself!!!—

               